MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018	ME	29	
Docket:	   Ken-17-75	
Argued:	   October	11,	2017	
Decided:	  March	1,	2018	
	
Panel:	    SAUFLEY,	C.J.,*	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                             SAD	3	EDUCATION	ASSOCIATION	
                                            	
                                           v.	
                                            	
                             RSU	3	BOARD	OF	DIRECTORS	et	al.	
	
	
HUMPHREY,	J.	

        [¶1]		School	Administrative	District	3	Education	Association	 MEA/NEA	

(the	 Association)	 appeals	 from	 a	 judgment	 of	 the	 Superior	 Court	 (Kennebec	

County,	Murphy,	J.)	on	consolidated	Rule	80C	appeals	from	the	decision	of	the	

Maine	Labor	Relations	Board	(MLRB)	on	the	Association’s	prohibited	practice	

complaint.1		The	Association	argues	that	the	MLRB	erred	when	it	held	that	the	

120-day	notice	provision	in	26	M.R.S.	§	965(1)	(2017)	applies	to	the	request	for	

impact	bargaining	in	this	case.		We	disagree	and	affirm	the	judgment.				



    *		Although	not	available	at	oral	argument,	Chief	Justice	Saufley	participated	in	the	development	
of	this	opinion.		See	M.R.	App.	P.	12(a)	(Tower	2016)	(“A	qualified	justice	may	participate	in	a	decision	
even	though	not	present	at	oral	argument.”),	replaced	with	M.R.	App.	P.	12(a)(2)	(effective	for	appeals	
commenced	on	or	after	Sept.	1,	2017).		
    1		Both	the	MLRB	and	the	Rural	School	Unit	3	Board	of	Directors	are	appellees	in	this	matter.			
2	

                                       I.		BACKGROUND	

         [¶2]	 	 Regional	 School	 Unit	 3	 (RSU	 3)	 is	 a	 rural	 school	 district	 serving	

towns	 that	 span	 a	 large	 geographic	 area	 in	 Waldo	 County.	 	 The	 Board	 of	

Directors	 of	 RSU	 3	 (the	 School	 Board)	 is	 a	 public	 employer	 as	 defined	 in	

26	M.R.S.	§	962(7)	(2017).		The	Association	is	the	recognized	bargaining	agent	

within	the	meaning	of	26	M.R.S.	§	962(2)	(2017)	for	employees	of	the	School	

Board,	including	classroom	teachers.			

         [¶3]		At	the	beginning	of	the	2012-2013	school	year,	RSU	3	transitioned	

from	a	system	of	double	bus	runs	to	transport	the	students	in	the	school	district	

to	a	system	of	single	bus	runs.		This	cost-saving	measure	resulted	in	students	at	

the	 outlying	 elementary	 schools	 being	 dropped	 off	 at	 school	 earlier	 in	 the	

morning	 and	 picked	 up	 later	 in	 the	 afternoon	 than	 they	 had	 been	 under	 the	

prior	system.		In	order	to	 accommodate	this	change,	teachers	 at	the	outlying	

schools	had	to	work	longer	hours	than	their	colleagues	at	other	schools	in	the	

district.		The	School	Board	and	the	Association	agreed	to	discuss	the	effects	of	

the	change	after	the	system	of	single	bus	runs	was	implemented.			

         [¶4]		In	early	January	2013,	the	Association	informed	the	School	Board	of	

its	demand	to	enter	into	“impact	bargaining”2	regarding	the	change	in	working	


     2		The	Municipal	Public	Employees	Labor	Relations	Law	(MPELRL)	requires	that	public	employers	

and	bargaining	agents	bargain	collectively	on	certain	mandatory	subjects,	including	wages,	hours,	
                                                                                                            3	

conditions	due	to	the	transition	to	the	system	of	single	bus	runs.3		The	School	

Board	 and	 the	 Association	 engaged	 in	 impact	 bargaining	 over	 the	 change	 in	

working	 conditions	 for	 the	 affected	 teachers	 on	 three	 occasions	 in	 February,	

March,	and	April	2013.		During	these	bargaining	sessions,	the	Association	and	

the	 School	 Board	 discussed	 compensation	 for	 the	 affected	 teachers,	 but	 the	

School	 Board	 opposed	 that	 approach.4	 	 By	 the	 end	 of	 the	 third	 meeting,	 the	

parties	had	yet	to	come	to	an	agreement.			

        [¶5]		After	the	start	of	the	new	school	year,	the	Association	submitted	a	

proposal	 to	 the	 School	 Board	 that	 included	 a	 request	 for	 $1,500	 in	




and	 working	 conditions.	 	 26	M.R.S	 §§	964-65	 (2017).	 	 Section	 965(1)	 provides	 that	 parties	
participating	in	collective	bargaining	must	meet	at	reasonable	times	and	within	ten	days	after	receipt	
of	a	request	for	collective	bargaining.		26	M.R.S.	§	965(1).		We	have	recognized	that	the	requirements	
for	negotiations	under	section	965(1)	apply	not	only	to	negotiations	for	contracts	directly	addressing	
wages,	 hours,	 and	 working	 conditions,	 but	 also	 to	 other	 decisions	 or	 events	 that	 are	 not	 by	
themselves	subject	to	bargaining	but	would	affect	those	mandatory	subjects	of	bargaining.		See	City	
of	Bangor	v.	AFSCME,	Council	74,	449	A.2d	1129,	1134-35	(Me.	1982).		This	process	is	referred	to	as	
“impact	bargaining”	or	“effects	bargaining.”		See	AFSCME	Council	93	v.	Penobscot	Cty.	Comm’rs,	No.	
15-14	at	11	(Me.	Labor	Relations	Bd.	Jan.	5,	2016);	Mt.	Abram	Teachers	Ass’n	v.	MSAD	No.	58,	No.	15-09	
at	23	(Me.	Labor	Relations	Bd.	July	29,	2015).	
   3		The	MLRB	made	a	finding	that	“[i]n	the	beginning	of	January	of	2013,	the	Association	informed	

the	 School	 Board	 of	 its	 demand	 to	 enter	 into	 impact	 bargaining	 regarding	the	 change	 in	 working	
conditions	due	to	the	shift	to	the	single	bus	run,	which	resulted	in	an	increase	to	the	teacher	workday	
for	teachers	in	certain	schools	in	the	district.”		Representatives	of	the	Association	and	of	the	School	
Board	testified	to	the	contents	of	this	January	2013	letter	from	the	Association,	but	it	is	not	in	the	
record.		
   4	 	 The	 Association	 and	 the	 School	 Board	 also	 discussed	 other	 options	 to	 provide	 the	 affected	

teachers	with	relief,	including	assigning	educational	technicians	to	supervise	the	students,	additional	
break	time	for	the	teachers	during	the	lunch	period,	a	change	in	the	bus	schedule,	and	a	change	in	the	
central	complex	hours	to	increase	professional	development	time	for	the	affected	teachers.	
4	

compensation	for	each	of	the	affected	teachers.		The	School	Board	rejected	the	

Association’s	proposal,	and	the	Association	filed	a	request	for	mediation	with	

the	MLRB	in	December	2013.			

      [¶6]	 	 Before	 the	 mediation	 took	 place,	 the	 Association	 requested	 to	

collectively	 bargain	 a	 successor	 contract	 between	 it	 and	 the	 School	 Board	

because	the	parties’	existing	contract	was	set	to	expire	in	August	2014.		During	

the	 negotiations	 for	 the	 successor	 contract,	 the	 parties	 agreed	 on	 uniform	

working	 hours	 for	 teachers	 throughout	 the	 district,	 taking	 into	 account	 the	

different	 schedules	 that	 resulted	 from	 the	 system	 of	 single	 bus	 runs.	 	 The	

successor	 contract,	 which	 covered	 the	 period	 from	 September	 1,	 2014,	 to	

August	31,	2017,	was	signed	on	April	1,	2014.			

      [¶7]	 	 The	 parties	 engaged	 in	 mediation	 sessions	 regarding	 the	 impact	

bargaining	 matter	 on	 April	 8	 and	 May	 7,	 2014,	 but	 failed	 to	 come	 to	 an	

agreement.		On	July	3,	2014,	the	Association	filed	a	request	for	fact-finding	with	

the	MLRB	and	the	School	Board.		The	Executive	Director	of	the	MLRB	requested	

that	the	parties	select	their	representatives	for	a	fact-finding	panel,	but	only	the	

Association	 responded	 to	 this	 request.	 	 In	 October	 2014,	 the	 School	 Board	

communicated	 to	 the	 Association	 and	 the	 MLRB	 that	 it	 was	 unwilling	 to	

participate	in	fact-finding	for	the	impact	bargaining	matter.		In	January	2015,	
                                                                                         5	

the	 Executive	 Director	 of	 the	 MLRB	 informed	 the	 parties	 that,	 in	 light	 of	 the	

School	Board’s	October	letter,	he	would	not	schedule	a	fact-finding	proceeding.			

      [¶8]		Pursuant	to	the	Municipal	Public	Employees	Labor	Relations	Law	

(MPELRL),	the	Association	filed	a	prohibited	practice	complaint	with	the	MLRB	

against	the	School	Board,	see	26	M.R.S.	§	968(5)	(2017),	alleging	that	the	School	

Board	violated	26	M.R.S.	§	964(1)(E)	(2017)	and	§	965(1)	when	it	refused	to	

participate	in	mediation	and	fact-finding	procedures	with	respect	to	the	effect	

of	 the	 new	 bus	 system.	 	 In	 its	 answer,	 the	 School	 Board	 raised	 a	 number	 of	

defenses,	including	that	the	Association	failed	to	provide	the	School	Board	with	

notice	“at	least	120	days	before	the	conclusion	of	the	current	fiscal	operating	

budget”	 that	 it	 intended	 to	 negotiate	 matters	 involving	 the	 appropriation	 of	

money	 during	 the	 impact	 bargaining	 sessions,	 as	 required	 by	 26	M.R.S.	

§	965(1).		

      [¶9]	 	 In	 its	 decision,	 the	 MLRB	 rejected	 all	 of	 the	 School	 Board’s	

affirmative	 defenses	 except	 for	 the	 alleged	 violation	 of	 the	 120-day	 notice	

provision.		The	MLRB	determined	that	the	Association	failed	to	comply	with	the	

120-day	 requirement	 because	 aspects	 of	 the	 impact	 bargaining	 involved	

potential	appropriations	of	money,	and	concluded	that			

      the	School	Board	was	not	legally	obligated	to	bargain	over	matters	
      requiring	 the	 appropriation	 of	 money.	 	 The	 failure	 of	 the	
6	

          Association	to	provide	the	120-day	notice	had	no	impact,	however,	
          on	the	School	Board’s	legal	obligation	to	continue	bargaining	over	
          non-monetary	issues.		Consequently,	to	the	extent	that	the	School	
          Board	has	refused	to	participate	in	fact	finding	over	non-monetary	
          issues,	it	has	violated	§965(1)(E).5			
          	
          [¶10]	 	 Both	 parties	 appealed	 to	 the	 Superior	 Court	 pursuant	 to	 M.R.	

Civ.	P.	80C	and	26	M.R.S.	§	968(5)(F)	(2017).		The	School	Board	challenged	the	

MLRB’s	conclusion	that	it	violated	26	M.R.S.	§	964(1)(E)	and	§	965(1)	by	failing	

to	participate	in	fact-finding	concerning	the	impact	of	the	new	busing	system.		

The	Association	challenged	the	MLRB’s	determination	that	it	was	required	to	

provide	a	120-day	notice,	arguing	that	the	120-day	notice	provision	in	section	

965(1)	does	not	apply	to	impact	bargaining.			

          [¶11]	 	 The	 Superior	 Court	 consolidated	 the	 appeals	 and	 affirmed	 the	

decision	of	the	MLRB.		The	Association	timely	appealed	to	this	Court	the	MLRB’s	

determination	 that	 it	 was	 required	 to	 provide	 the	 120-day	 notice.6	 	 M.R.	

App.	P.	2(b)(3)	(Tower	2016);7	M.R.	Civ.	P.	80C(n).			



     5	
     	 As	 a	 remedy	 for	 the	 School	 Board’s	 having	 refused	 to	 participate	 in	 fact-finding	 over	
nonmonetary	issues,	the	MLRB	separately	ordered	that	“[t]he	Association	will	have	30	days	from	the	
date	of	this	order	to	provide	the	School	Board	with	a	written	request	to	initiate	fact	finding,	should	it	
choose	to	do	so.”		
     6	
    	 The	 School	 Board	 did	 not	 appeal	 the	 MLRB’s	 determination	 that	 it	 had	 violated	 26	M.R.S.	
§	964(1)(E)	and	§	965(1).			
     7		This	appeal	was	commenced	before	September	1,	2017,	and	therefore	the	restyled	Maine	Rules	

of	Appellate	Procedure	do	not	apply.		See	M.R.	App.	P.	1.			
                                                                                     7	

                                  II.		DISCUSSION	

      [¶12]		The	focus	of	this	appeal	is	whether	the	120-day	notice	requirement	

in	 26	 M.R.S.	 §	 965(1)	 applies	 to	 impact	 bargaining	 where	 the	 association’s	

request	requires	additional	appropriations	by	the	municipality	or	county.		If	we	

conclude	 that	 the	 120-day	 notice	 provision	 applies,	 we	 must	 then	 determine	

whether	the	MLRB	erred	 in	 determining	that	the	Association	did	 not	comply	

with	that	requirement.	

      [¶13]	 	 “In	 an	 appeal	 from	 a	 Superior	 Court	 judgment	 entered	 upon	

intermediate	 appellate	 review	 of	 a	 Board	 decision,	 we	 review	 the	 Board’s	

decision	directly	for	error	of	law,	abuse	of	discretion,	or	clear	 error.”		 City	of	

Augusta	v.	Me.	Labor	Relations	Bd.,	2013	ME	63,	¶	14,	70	A.3d	268	(quotation	

marks	omitted).		“We	accord	the	Board	 considerable	deference	in	construing	

the	MPELRL	because	the	 Board	is	charged	with	its	enforcement.”		Minot	Sch.	

Comm.	v.	Minot	Educ.	Ass’n,	1998	ME	211,	¶	6,	717	A.2d	372	(quotation	marks	

omitted).			

      [¶14]	 	 Statutory	 interpretation	 is	 a	 question	 of	 law	 that	 we	 review	

de	novo.	 	 Town	 of	 Eagle	 Lake	 v.	 Comm’r,	 Dep’t	 of	 Educ.,	 2003	 ME	 37,	 ¶	7,	

818	A.2d	1034.		In	questions	of	statutory	interpretation,	“we	first	look	to	the	

plain	language	of	the	provisions	to	determine	their	meaning.		If	the	language	is	
8	

unambiguous,	 we	 interpret	 the	 provisions	 according	 to	 their	 unambiguous	

meaning	unless	the	result	is	illogical	or	absurd.		If	the	plain	meaning	of	a	statute	

is	ambiguous—that	is,	susceptible	of	different	meanings—we	will	then	go	on	to	

consider	the	statute’s	meaning	in	light	of	its	legislative	history	and	other	indicia	

of	legislative	intent.”		Mainetoday	Media,	Inc.	v.	State,	2013	ME	100,	¶	6,	82	A.3d	

104	(citations	omitted)	(quotation	marks	omitted).		When	a	dispute	involves	a	

board	 or	 agency’s	 interpretation	 of	 a	 statute	 it	 administers,	 “the	 agency’s	

interpretation,	although	not	conclusive,	is	entitled	to	great	deference	and	will	

be	upheld	unless	the	statute	plainly	compels	a	contrary	result.”		Town	of	Eagle	

Lake,	2003	ME	37,	¶	8,	818	A.2d	1034	(quotation	marks	omitted).	

A.	   Interpretation	of	26	M.R.S.	§	965(1)	

      [¶15]	 	 The	 Association	 argues	 that	 the	 MLRB’s	 determination	 that	 the	

120-day	 notice	 requirement	 applies	 to	 impact	 bargaining	 is	 contrary	 to	 the	

language	 of	 section	 965(1),	 public	 policy,	 and	 long-established	 past	 practice	

and	 case	 law.	 	 In	 contrast,	 the	 School	 Board	 and	 the	 MLRB	 contend	 that	 the	

statutory	language	clearly	and	unambiguously	requires	that	bargaining	agents	

comply	with	the	120-day	notice	provision	whenever	appropriations	of	money	

are	 at	 issue,	 regardless	 of	 whether	 the	 parties	 are	 engaging	 in	 impact	

bargaining	or	other	types	of	collective	bargaining.		We	agree	with	the	School	
                                                                                   9	

Board	and	the	MLRB	that	the	120-day	notice	requirement	applies	whenever	the	

parties	engage	in	any	type	of	collective	bargaining,	including	impact	bargaining,	

when	the	subject	of	the	bargaining	involves	the	appropriation	of	money	by	the	

municipality.			

	      [¶16]		The	first	step	in	our	analysis	is	to	look	at	the	plain	language	of	the	

statute.		

	      Section	965(1)	states	in	whole:	

       1.	Negotiations.		It	is	the	obligation	of	the	public	employer	and	the	
       bargaining	 agent	 to	 bargain	 collectively.	 “Collective	 bargaining”	
       means,	for	the	purposes	of	this	chapter,	their	mutual	obligation:	
       	
             A.	To	meet	at	reasonable	times;		
             	
             B.	To	meet	within	10	days	after	receipt	of	written	notice	from	
             the	 other	 party	 requesting	 a	 meeting	 for	 collective	
             bargaining	 purposes,	 as	 long	 as	 the	 parties	 have	 not	
             otherwise	agreed	in	a	prior	written	contract.	This	obligation	
             is	 suspended	 during	 the	 period	 between	 a	 referendum	
             approving	 a	 new	 regional	 school	 unit	 and	 the	 operational	
             date	of	the	regional	school	unit,	as	long	as	the	parties	meet	at	
             reasonable	times	during	that	period;		
             	
             C.	To	 confer	 and	 negotiate	 in	 good	 faith	 with	 respect	 to	
             wages,	 hours,	 working	 conditions	 and	 contract	 grievance	
             arbitration,	except	that	by	such	obligation	neither	party	may	
             be	compelled	to	agree	to	a	proposal	or	be	required	to	make	a	
             concession	 and	 except	 that	 public	 employers	 of	 teachers	
             shall	 meet	 and	 consult	 but	 not	 negotiate	 with	 respect	 to	
             educational	 policies;	 for	 the	 purpose	 of	 this	 paragraph,	
             educational	policies	may	not	include	wages,	hours,	working	
             conditions	or	contract	grievance	arbitration;		
10	

                	
                D.	To	execute	in	writing	any	agreements	arrived	at,	the	term	
                of	any	such	agreement	to	be	subject	to	negotiation	but	may	
                not	exceed	3	years;	and		
                	
                E.	To	participate	in	good	faith	in	the	mediation,	fact-finding	
                and	arbitration	procedures	required	by	this	section.	
        	
        Whenever	 wages,	 rates	 of	 pay	 or	 any	 other	 matter	 requiring	
        appropriation	of	money	by	any	municipality	or	county	are	included	
        as	 a	 matter	 of	 collective	 bargaining	 conducted	 pursuant	 to	 this	
        chapter,	it	is	the	obligation	of	the	bargaining	agent	to	serve	written	
        notice	of	request	for	collective	bargaining	on	the	public	employer	at	
        least	120	days	before	the	conclusion	of	the	current	fiscal	operating	
        budget,	except	that	this	requirement	is	waived	in	the	event	that	a	
        bargaining	agent	of	a	newly	formed	bargaining	unit	is	recognized	
        or	certified	during	the	period	not	more	than	120	days	nor	less	than	
        30	 days	 prior	 to	 the	 end	 of	 the	 fiscal	 period.	 The	 120-day	 notice	
        requirement	 is	 also	 waived	 with	 respect	 to	 regional	 school	 units	
        formed	pursuant	to	Title	20-A,	chapter	103-A,	subchapter	2	prior	
        to	their	first	year	of	operation.	
	
26	M.R.S.	§	965(1)	(emphasis	added).			

        [¶17]	 	 We	 have	 previously	 held	 that	 impact	 bargaining	 is	 governed	 by	

section	965(1)(A)-(E),	acknowledging,	in	a	case	involving	an	alleged	unlawful	

discharge	of	union	employees,	that	“[t]he	effects	of	a	discharge	have	been	held	

to	be	a	subject	of	mandatory	bargaining”	even	though	the	discharge	itself	would	

not	be	subject	to	collective	bargaining	under	section	965(1).8		See	City	of	Bangor	


   8	 	 The	 MLRB	 has	also	 reached	 this	 same	 conclusion.	 	 For	 example,	 the	 MLRB	determined	that,	

“[d]espite	the	fact	that	.	.	.	the	Employer	was	not	obligated	to	negotiate	the	substance	thereof,	Section	
965(1)(C)	requires	that,	upon	receipt	of	a	timely	request	therefor,	the	Employer	must	negotiate	over	
the	impact	of	the	implementation	of	such	[policy]	upon	the	mandatory	subjects	of	bargaining.”		Saco	
                                                                                                      11	

v.	 AFSCME,	 Council	 74,	 449	 A.2d	 1129,	 1134	 (Me.	 1982)	 (emphasis	 added)	

(quotation	 marks	omitted);	 see	also	City	of	Bangor	v.	Me.	Labor	Relations	Bd.,	

658	 A.2d	 669,	 671	 (Me.	 1995)	 (“It	 is	 well	 established	 that	 26	 M.R.S.A.	 §	 965	

requires	public	employers	to	bargain	over	the	impact	of	even	non-negotiable	

changes	on	mandatory	subjects	of	collective	bargaining.”).		

        [¶18]	 	 Because	 the	 requirements	 in	 subsections	 (A)	 through	 (E)	 of	

26	M.R.S.	 §	 965(1)	 apply	 to	 impact	 bargaining,	 we	 conclude	 that	 the	 final	

paragraph	of	that	section,	which	establishes	the	120-day	notice	requirement,	

also	 applies	 to	 impact	 bargaining	 when	 the	 appropriation	 of	 money	 by	 the	

municipality	or	the	county	may	be	required.		There	is	nothing	in	the	statute’s	

plain	 language	 that	 would	 exclude	 only	 the	 120-day	 notice	 requirement	 of	

section	 965(1)	 from	 being	 applied	 to	 impact	 bargaining	 when	 the	 impact	

bargaining	may	involve	the	appropriation	of	money.9	




Valley	Teacher	Ass’n	v.	Me.	Sch.	Admin.	Dist	#6,	Nos.	85-07	and	85-09	at	16	(Me.	Labor	Relations	Bd.	
March	14,	1985)	(emphasis	added).	
         	
    9		The	Association	argues	that	the	language	of	the	120-day	notice	provision—triggered	only	by	

matters	“requiring	appropriation	of	money	by	any	municipality	or	county”—limits	its	application	to	
collective	bargaining	and	not	impact	bargaining.		See	26	M.R.S.	§	965(1)	(emphasis	added).		According	
to	the	Association,	the	Legislature	would	have	used	the	broader	term	“public	employer”	if	it	intended	
the	provision	to	apply	to	impact	bargaining	matters,	because	most	impact	bargaining	matters	can	be	
resolved	 by	 the	 public	 employer	and	 the	 bargaining	 agent	without	 requiring	the	 appropriation	 of	
money	by	the	municipality.		This	argument	is	unpersuasive.		Issues	subject	to	impact	bargaining	are	
no	less	likely	to	require	appropriations	of	money	by	a	municipality	than	are	contract	issues.			
12	

B.	   Application	of	the	120-Day	Notice	Requirement	to	This	Case	

      [¶19]		Having	concluded	that	the	120-day	notice	requirement	of	section	

965(1)	applies	to	the	impact	bargaining	in	this	case,	we	must	decide	whether	

the	 MLRB	 erred	 in	 determining	 that	 Association	 failed	 to	 comply	 with	 that	

requirement.			

      [¶20]		In	its	decision,	the	MLRB	made	a	finding	that	the	“Association	did	

not	 provide	 the	 School	 Board	 with	 120	 days’	 notice,	 pursuant	 to	 Title	 26,	

§965(1).”	 	 The	 MLRB’s	 “findings	 on	 questions	 of	 fact	 are	 final	 unless	 clearly	

erroneous.”	 	 Minot	 Sch.	 Comm.,	 1998	 ME	 211,	 ¶	 6,	 717	 A.2d	 372	 (quotation	

marks	omitted).		Pursuant	to	the	clear	error	standard,	

       [a]n	 appellate	 court	 can	 reverse	 a	 finding	 of	 fact	 only	 where	 (1)	
       there	is	no	competent	evidence	in	the	record	to	support	it,	or	(2)	it	
       is	 based	 upon	 a	 clear	 misapprehension	 by	 the	 trial	 court	 of	 the	
       meaning	of	the	evidence,	or	(3)	the	force	and	effect	of	the	evidence,	
       taken	as	a	total	entity,	rationally	persuades	to	a	certainty	that	the	
       finding	 is	 so	 against	 the	 great	 preponderance	 of	 the	 believable	
       evidence	that	it	does	not	represent	the	truth	and	right	of	the	case.	
       	
Id.	(quotation	marks	omitted).			

      [¶21]		The	parties	agree	that	the	Association	provided	the	Board	with	a	

written	request	to	impact	bargain	the	new	bus	system	in	early	January	2013.		

Although	the	Association’s	request	was	in	writing	and	timely,	the	MLRB	found	

the	notice	to	be	deficient.		According	to	the	MLRB,	“it	was	not	the	timing	that	
                                                                                      13	

was	 the	 problem,	 it	 was	 the	 fact	 that	 the	 January	 2013	 impact	 bargaining	

request	did	not	satisfy	the	120-day	notice	requirement	because	there	was	no	

reference	to	bargaining	over	matters	requiring	the	appropriation	of	money.”			

      [¶22]		Whether	the	120-day	notice	provision	requires	specific	content	is	

a	 question	 of	 statutory	 interpretation.	 	 We	 conclude	 that	 the	 language	 is	 not	

ambiguous	in	this	regard.		See	Dickau	v.	Vt.	Mut.	Ins.	Co.,	2014	ME	158,	¶¶	19-21,	

107	A.3d	621.		

      [¶23]		“The	purpose	of	the	120-day	rule	is	to	prevent	the	unbalancing	of	

municipal	budgets	by	increases	in	costs	that	were	not	foreseen	and	provided	

for	at	the	time	the	tax	rate	was	determined.”		Council	74,	AFSCME	v.	Inhabitants	

of	 the	 Town	 of	 Brunswick,	 No.	 85-08	 at	 5	 (Me.	 Labor	 Relations	 Bd.	 Apr.	 19,	

1985);	see	also	Me.	Teachers	Ass’n	v.	Saco	Sch.	Comm.,	No.	84-10	at	3	(Me.	Labor	

Relations	Bd.	Mar.	9,	1984)	(“The	obvious	intent	of	[the	120-day	notice]	rule	is	

to	give	public	employers	adequate	notice	that	financial	items	will	be	brought	to	

the	bargaining	table	so	that	provision	for	these	items	can	be	made	in	the	next	

fiscal	 operating	 budget.”).	 	 Requiring	 that	 the	 written	 request	 to	 bargain	 be	

specific	 enough	 to	 provide	 notice	 that	 funds	 may	 need	 to	 be	 appropriated	is	

consistent	 with	 the	 language	 and	 with	 the	 purpose	 of	 the	 120-day	 notice	

provision.		See	Dickau,	2014	ME	158,	¶	22,	107	A.3d	621	(explaining	that,	when	
14	

conducting	a	plain	language	analysis,	we	“examine	the	entirety	of	the	statute,	

giving	 due	 weight	 to	 design,	 structure,	 and	 purpose	 as	 well	 as	 to	 aggregate	

language.”		(quotation	marks	omitted)).		

      [¶24]		Because	the	statute	unambiguously	requires	the	bargaining	unit—

here,	 the	 Association—to	 serve	 written	 notice	 referencing	 its	 request	 to	

bargain	over	matters	requiring	the	appropriation	of	money,	the	next	question	

is	whether	the	MLRB	erred	in	finding	that	no	such	notice	had	been	given.		Even	

though	the	actual	January	2013	letter	is	not	in	the	record,	there	is	evidence	to	

support	the	MLRB’s	determination	that	the	letter	did	not	include	reference	to	

matters	 involving	 the	 appropriation	 of	 money.	 	 During	 the	 MLRB	 hearing,	

RSU	3’s	 superintendent	 articulated	 her	 understanding	 of	 the	 120-day	 notice	

requirement	as	“a	notice	signifying	that	the	association	is	seeking	to	open	the	

contract	to	talk	about	salary	and	benefits	and	those	kinds	of	things”	before	she	

stated	 that	 the	 School	 Board	 did	 not	 receive	 a	 120-day	 notice	 from	 the	

Association	for	the	impact	bargaining	matter.		The	Association’s	representative	

also	testified	to	the	content	of	the	January	2013	letter.		When	asked	if	it	was	the	

Association’s	“intention	to	ever	ask	for	money	for	the	teachers”	in	the	impact	

bargaining	 sessions,	 the	 Association’s	 representative	 responded	 in	 the	

negative.	 	 Representatives	 for	 both	 the	 Association	 and	 the	 School	 Board	
                                                                                   15	

explained	that	the	Association’s	January	2013	letter	pertained	to	the	length	of	

the	 teacher	 workday	 and	 that	 compensation	 was	 not	 raised	 until	 the	 two	

parties	met	in	person	to	impact	bargain.			

         [¶25]	 	 Because	 there	 is	 competent	 evidence	 in	 the	 record	 that	 the	

Association	did	not	properly	notify	the	School	Board	in	writing	of	its	intention	

to	bargain	over	matters	requiring	the	appropriation	of	money,	the	MLRB	did	

not	 commit	 clear	 error	 when	 it	 found	 that	 the	 Association	 did	 not	 provide	

adequate	notice	to	satisfy	26	M.R.S.	§	965(1).		See	Minot	Sch.	Comm.,	1998	ME	

211,	¶	6,	717	A.2d	372.			

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	    	     	      	       	
	
Andrew	 T.	 Mason,	 Esq.	 (orally),	 Maine	 Education	 Association,	 Augusta,	 for	
appellant	SAD	3	Education	Association	
	
S.	 Campbell	 Badger,	 Esq.	 (orally),	 and	 Laurel	 A.V.	 McClead,	 Esq.,	 Drummond	
Woodsum	&	MacMahon,	PA,	Portland,	for	appellee	RSU	3	Board	of	Directors	
	
Lisa	 Copenhaver,	 Esq.	 (orally),	 Maine	 Labor	 Relations	 Board,	 Augusta,	 for	
appellee	Maine	Labor	Relations	Board	
	
	
Kennebec	Superior	Court	docket	numbers	AP-2016-9	and	AP-2016-12	
FOR	CLERK	REFERENCE	ONLY